Citation Nr: 1528076	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-07 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral hypertensive retinopathy, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a sleep disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with regard to the Veteran's claims.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As concerning the Veteran's claims of entitlement to service connection for hypertension, he has not been afforded a VA examination concerning this condition.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  At his May 2015 Board hearing, he testified that his hypertension has been linked by his treating physician to his service-connected diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007) (noting that a layperson is competent to report what he was told by a medical professional).  He additionally maintained that his hypertension manifested during or shortly following his active service.  See 38 C.F.R. §§ 3.303(b), 3.307(a); 3.309(a).  See also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms); but see Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The Board thus finds that a medical examination is warranted for an opinion concerning the likely etiology of his hypertension, and, in particular, whether it was caused or aggravated by his diabetes.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Similarly, a VA examination is warranted in connection with his claim of entitlement to service connection for a sleep disorder.  In this regard, the Veteran has competently testified as to experiencing sleep problems, manifested by symptomatology including chronic snoring, during and since his active service.  See May 2015 Board Hearing Testimony.  See also Layno, 6 Vet. App. at 469-470; Davidson, 581 F.3d 1313; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Although he admittedly has not sought treatment for this claimed condition, this testimony triggers VA's duty to assist him by providing him a medical examination for an opinion as to the nature and likely etiology of his claimed sleep disorder.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 83.  

With regard to his claimed eye conditions, including his diagnosed bilateral hypertensive retinopathy and bilateral cataracts, the Veteran was afforded an eye examination by a VA ophthalmologist in October 2012.  Although the examiner found that his retinopathy and cataracts were less likely than not incurred in or caused by his active service, no opinion was provided concerning the potential relationship between the Veteran's service-connected diabetes and his diagnosed eye problems.  Because the Veteran is also claiming that his eye conditions are secondary to his diabetes, the Board finds that remand for a new examination and opinion concerning the relationship between his retinopathy and cataracts and his diabetes is warranted.  See 38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. 439.  See also 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 83.  

Finally, given that the Veteran has reported undergoing private treatment for a number of his claimed disorders, and considering that the record reflects records from various private treatment providers, the Veteran should be provided another opportunity to identify any additional relevant private treatment records pertaining to his hypertension, his sleep disorder, his bilateral cataracts, and/or his bilateral hypertensive retinopathy, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself. 

Any outstanding VA treatment records should also be obtained on remand.  In this regard, the Board observes that the, although the Veteran has reported receiving VA treatment, including specifically for his hypertension, the only VA treatment records associated with the claims file consist of the various VA examinations conducted in conjunction with his various service connection claims.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Associate with the claims file all outstanding VA treatment records.

3.  Upon completion of the foregoing, schedule the Veteran for appropriate VA examinations for his claimed hypertension, bilateral hypertensive retinopathy, bilateral cataracts, and sleep disorder.  The entire claims file and a copy of this REMAND must be made available to the examiners in conjunction with the examinations.  The examiners must note in the examination reports that the evidence in the claims file has been reviewed.  The examinations should include any necessary diagnostic testing or evaluation.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, and identifying and describing in detail all disorders related to his claimed hypertension, bilateral hypertensive retinopathy, bilateral cataracts, and sleep disorder, the examiners are asked to provide the following opinions:

a)  As concerning his claim for hypertension, state whether it is at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service, or was manifest within a year of service separation, or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the Veteran's May 2015 testimony that his claimed hypertension first manifested during active service.  

Additionally, because the Veteran has also claimed service connection for hypertension as secondary to his service-connected diabetes mellitus, also state whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was either (a) caused by, or (b) aggravated his service-connected diabetes mellitus.  

b)  As concerning his claim for a sleep disorder, state whether it is at least as likely as not (50 percent or greater probability) that any identified sleep disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, please specifically address the Veteran's May 2015 testimony that his sleep problems, primarily characterized by snoring, first manifested during active service.  

c)  As concerning his claim for an eye disability, including bilateral hypertensive retinopathy and bilateral cataracts, state whether it is at least as likely as not (50 percent or greater probability) that any current eye disability, including the diagnosed hypertensive retinopathy and cataracts, was either (a) caused by, or (b) aggravated his service-connected diabetes mellitus.  

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record. If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




